

115 HRES 1112 IH: Congratulating Mt. Zion Baptist Church upon the occasion of its 160th anniversary.
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1112IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. Brat submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating Mt. Zion Baptist Church upon the occasion of its 160th anniversary.
	
 Whereas before the Emancipation Proclamation in 1863, the citizens of Gordon District in Orange County, Virginia, gathered to praise God through prayer, song, and testimony;
 Whereas initially the residents formed a Prayer Band in the home of Maria and Peter Armstead, the first known spiritual leader, in an area referred to as Peter Bottom, off Indiantown Road, in Locust Grove, Virginia;
 Whereas the Mt. Zion Baptist Church’s early ancestors were many, and consisted of the Armstead, Broadus, Brooks, Carter, Cottoms, Henderson, Johnson, Lewis, Minor, and Vass families, with birth dates as early as 1810 (Census 1880);
 Whereas today the Prayer Band descendants are members and loyal supporters of the Church; Whereas the Prayer Band’s next place of worship was a brush arbor built on a corner lot subsequently purchased by Nathan Henderson and wife, Betsy;
 Whereas Reverend John C. Willis, Jr. (b.1824), a White minister, was the principal speaker; Whereas in those days, many members walked to worship services, and others traveled by horseback and carriages, from neighboring communities referred to as Lewistown, Peter Bottom, Fox Neck, and Flat Run;
 Whereas as the congregation grew in numbers and spirituality, Prayer Band members decided to divide the travel distance and move from Indiantown Road, Lewistown, to property owned by Abe Roach on Governor Almond Road, where the congregation erected a log cabin;
 Whereas Reverend Peter Armstead continued as the Prayer Band’s leader until his death, prior to the 1860’s;
 Whereas, in 1858, needing a larger sanctuary, and unable to add to the log cabin, the Prayer Band moved to property on land owned by Henry Willis (a few miles from Mt. Zion’s present location);
 Whereas during this period, Reverend Robert Woodson (b. 1815), a traveling minister, served the congregation;
 Whereas Reverend Wanzer Tibbs (b.1842), a traveling minister, was the Prayer Band’s next spiritual leader;
 Whereas Reverend Tibbs named the sanctuary Zion Baptist Church, later referred to as Mt. Zion Baptist Church (Colored), which was formally changed to Mt. Zion Baptist Church on November 5, 2000;
 Whereas from 1858 to 1995, the congregants continued their service to the Lord—believing, trusting, praising, and growing in their spiritual faith;
 Whereas Reverend James A. Robinson (b.1863) of Spotsylvania was Mt. Zion’s first official Pastor and served the congregation for 33 years, from 1895 to 1928;
 Whereas under Reverend Robinson’s leadership, the Church’s first Sunday school (John J. Johnson, Superintendent) and Usher Board (President, Sister Malcolm Pie Brooks, 1921) originated;
 Whereas the Church’s next Pastor, from approximately 1930 to 1951, was Reverend Robert L. Harris; Whereas under the leadership of Reverend Harris, many members were baptized in Floyd Hicks’ farm pond;
 Whereas in 1951, Reverend Ellis W. Yancey was elected Pastor; Whereas due to a deteriorating structure, Reverend Yancey designed and began the construction of a new church and groundbreaking services took place in 1954;
 Whereas Benny Carter, of Spotsylvania, was the builder; Whereas in 1957, Reverend Charles H. Sanford was elected Pastor and under his leadership the Church was completed;
 Whereas, on May 5, 1962, Floyd E. Hicks and Mabel E. Hicks, then owners of the land, conveyed to Wyman H. Johnson and MacNeire Johnson, as Trustees, the land on which Mt. Zion currently stands;
 Whereas Reverend Winston L. Brock (1981–1995), an inspirational and motivational leader, greatly improved and enhanced the building and grounds of Mt. Zion;
 Whereas Reverend Ernest Woodson was Pastor from 1996 to 1997; Whereas, on November 13, 1996, the interior of the Church suffered fire damage;
 Whereas Deacons Howard Roberts, MacNeire Johnson, George Price, and Clarence Washington, and Sisters Betty Roberts and Joan Washington were instrumental in overseeing the restoration;
 Whereas Reverend Dr. Robert C. Stone (2000–2006) was a man who walked among his people; Whereas two Associate Ministers served under Reverend Stone—Reverend Eddie Naylor and Reverend Alan Watkins; and
 Whereas the current Pastor, Reverend Sanford Reaves, Jr., M. Dv. (2007–Present) continues to answer God’s call—grow His Church, both physically and spiritually, and preach the gospel to His people: Now, therefore, be it
		
	
 That the House of Representatives— (1)congratulates Mt. Zion Baptist Church upon the occasion of its 160th anniversary; and
 (2)recognizes the rich history of Mt. Zion Baptist Church and its impact on Locust Grove, Virginia, and the surrounding community.
			